 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9                                            FRESNO DIVISION

10   KEVIN LAINE MCCASKILL,           )                     Civil No. 1:18-cv-01069-LJO-SAB
                                      )
11
         Plaintiff,                   )                     ORDER RE STIPULATION FOR A FIRST
12                                    )                     EXTENSION OF TIME FOR DEFENDANT
                 v.                   )                     TO FILE HER RESPONSIVE BRIEF
13                                    )
     COMMISSIONER OF SOCIAL SECURITY, )                     (ECF No. 23)
14
                                      )
15       Defendant.                   )
                                      ))
16
17            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18            1.      Defendant shall file a responsive brief on or before Wednesday, July 31, 2019;

19                    and

20            2.      Plaintiff’s reply, if any, shall be filed on or before August 15, 2019.

21
22   IT IS SO ORDERED.

23   Dated:        July 3, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                                        1
